Case 2:21-cv-00010-JPH-MJD Document 12 Filed 08/10/21 Page 1 of 2 PageID #: 43




                              UNITED STATES DISTRICT COURT
                              SOUTHERN DISTRICT OF INDIANA
                                  TERRE HAUTE DIVISION

DARYL BARTHALOW,                                     )
                                                     )
                              Plaintiff,             )
                                                     )
                         v.                          )        No. 2:21-cv-00010-JPH-MJD
                                                     )
DAN BEDWELL, et al.                                  )
                                                     )
                              Defendants.            )

                      ORDER DENYING MOTION TO RECONSIDER

       Plaintiff, Daryl Barthalow, seeks reconsideration of the Court's dismissal of this action.

"Motions to reconsider serve a limited function, to be used 'where the Court has patently

misunderstood a party, or has made a decision outside the adversarial issues presented to the Court

by the parties, or has made an error not of reasoning but of apprehension.'" Davis v. Carmel Clay

Schs., 286 F.R.D. 411, 412 (S.D. Ind. 2012) (quoting Bank of Waunakee v. Rochester Cheese Sales,

Inc., 906 F.2d 1185, 1191 (7th Cir. 1990)) (additional quotations omitted). A court may grant a

motion to reconsider where a movant demonstrates a manifest error of law or fact; however, a

motion to reconsider is not an occasion to make new arguments. In re Prince, 85 F.3d 314, 324

(7th Cir. 1996); Granite St. Ins. Co. v. Degerlia, 925 F.2d 189, 192 n.7 (7th Cir. 1991). In other

words, "[m]otions to reconsider are not replays of the main event." Dominguez v. Lynch, 612 F.

App'x 388, 390 (7th Cir. 2015).

       Here, the Court entered final judgment on June 8, 2021, after three months elapsed without

an initial partial payment or explanation of any kind from Mr. Barthalow, despite the Court's

repeated instructions. See dkts. 7, 8, 9. Mr. Barthalow argues for the first time in his motion to

reconsider that administrative delays at his facility caused his failure to pay. See dkt. 11 at 1–2.



                                                 1
Case 2:21-cv-00010-JPH-MJD Document 12 Filed 08/10/21 Page 2 of 2 PageID #: 44




While Mr. Barthalow disagrees with the Court's dismissal of this action, he does not show that the

Court committed any manifest error in its ruling. Accordingly, the motion for reconsideration, dkt.

[11], is DENIED. To the extent that Mr. Barthalow wishes to pursue the claims alleged in his

complaint, he may initiate a new civil action.

SO ORDERED.

Date: 8/10/2021




Distribution:

All ECF-registered counsel of record via email

DARYL BARTHALOW
178263
WABASH VALLEY - CF
WABASH VALLEY CORRECTIONAL FACILITY - Inmate Mail/Parcels
6908 S. Old US Hwy 41
P.O. Box 1111
CARLISLE, IN 47838




                                                 2
